Per Curiam.
Judgment affirmed with costs.

 the 61st section of the act concerning slaves, free negroes and mulattoes, 1 Rev. Code, ch. 111. p. 436. it is enacted, that “ if any slave hereafter emancipated shall remain within this commonwealth more than twelve months after his or her right to freedom shall have accrued, he or she shall forfeit all such right, and may be apprehended and sold by the overseers of the poor”—“ but this provision shall not extend to any infant slave or slaves who shall be emancipated, until such slave or slaves shall have remained within this commonwealth twelve months after he, she or they shall have attained the age of twenty-one years.” By the 74th section, Id. p. 440. it is enacted (for the prevention of free negroes and mulattoes going at large in the several counties of the commonwealth) “ that no free negro or mulatto shall be allowed to go at large or hire himself or herself to labour in any county, without having his or her certificate registered in the clerk’s office of the county wherein he or she resides, and having a certified copy of the said certificate:” and by the 75th section, Id. p. 441. “any person employing or harbouring any such negro or mulatto, coming within the purview hereof, shall forfeit and pay, for each offence, five dollars, to the use of the informer, to be recovered by a warrant before a justice of the peace.”
By the 5th section of the act concerning juries, 1 Rev. Code, ch. 75. p. 265. “ every grand jury for a superior court of law shall and may present all offences made penal by the laws of this commonwealth, although the recovery of the fines for such offences shall be otherwise directed by the laws inflicting the same; except only, that no presentment shall be made in a superior court of law, of any offence where the penalty inflicted by law is less than five dollars.”
By the 65th section of the act regulating criminal proceedings against free persons, 1 Rev. Code, ch. 169. p. 614. “in a presentment to a county or corporation court, if the penalty of the offence exceed not five dollars, or to the superior court, if the penalty exceed not twenty dollars, no information thereupon shall be filed, but a summons shall be issued against the defendant to answer the presentment, and such summons having been served upon him, or a copy thereof having been left at his usual place of abode at least ten days before the return day, if he do not appear, judgment shall be rendered against him for the penalty, and if he do appear, the *677court shall, in a summary way, without a jury, hear and determine the matter of the presentment in the form in which it shall have been made, and give judgment thereupon according to law and the very right of the case, disregarding any exception that may or might he taken to the form of the presentment.”
See the case of Commonwealth v. Collins, 9 Leigh 666.